PER CURIAM.
This cause having heretofore been submitted to the Court on petitions for writ of *701certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Florida Industrial Commission in said cause, bearing date December 23, 1964, and the petitioners having failed to show that the essential requirements of law have been violated, it is ordered that said petitions be and the same are hereby denied.
It is further ordered that the petitioners’ motions for allowance of attorneys’ fees be and the same are hereby denied.
THORNAL, C. J., and THOMAS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.